216 Md. 598 (1958)
139 A.2d 338
SAVAGE
v.
WARDEN OF MARYLAND PENITENTIARY
[H.C. No. 91, September Term, 1957.]
Court of Appeals of Maryland.
Decided March 4, 1958.
Before BRUNE, C.J., and HENDERSON, HAMMOND, PRESCOTT and HORNEY, JJ.
PRESCOTT, J., delivered the opinion of the Court.
Judge Smith, in the Circuit Court for Baltimore County, denied, on October 16, 1957, the application of Frank Savage for a writ of habeas corpus.
The petitioner was convicted in the Criminal Court of Baltimore on August 13, 1956, on charges of burglary, being a rogue and vagabond and stealing $195.00, and sentenced to five years in the Maryland Penitentiary.
He alleges in his petition: (1) that he was not given a fair and impartial trial; (2) that due process of law was not given him; and (3) that he was not given "advantage of witness for him." In support of these general statements, he *600 alleges he was tried under a police department complaint, that his attorney refused to summon a newspaper reporter, and that the testimony of the State's witness was inconsistent, contradictory, and perjured.
Despite the allegation that he was tried under the police department complaint, the petitioner admits the indictment was read to him prior to his trial, and further, the docket entries show he received a copy of it. The docket entries also show that he was represented by counsel and, when arraigned, pleaded not guilty, and that he was found guilty.
He also complains that his counsel refused to summon a witness. However, he fails to state that he complained of this fact to the trial judge. Smith v. Warden, 213 Md. 643, 644.
Of course, the bald allegation that one has been denied constitutional guarantees, without setting forth facts substantiating the same, cannot constitute the basis for issuing a writ of habeas corpus. Lucas v. Warden, 209 Md. 645, 647. Likewise, his attack on the sufficiency of the evidence to sustain his conviction is not available in habeas corpus proceedings. Hicks v. Warden, 213 Md. 625.
Application denied, with costs.